t c memo united_states tax_court john m potter petitioner v commissioner of internal revenue respondent docket no filed date stephen j dunn for petitioner john w stevens for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent determined deficiencies additions to tax and penalties in the following amounts with respect to petitioner’s individual federal_income_tax liabilities for the tax_year sec_2002 and year deficiency dollar_figure big_number --- big_number addition_to_tax sec_6651 dollar_figure big_number --- --- fraud_penalty sec_6663 dollar_figure big_number big_number big_number because petitioner does not dispute the amounts of the proposed deficiencies the principal issue for decision is whether petitioner is liable for the fraud_penalty under sec_6663 for each of the years at issue we must also determine whether petitioner is liable for additions to tax under sec_6651 for and background this case was submitted fully stipulated under rule the stipulated facts and related exhibits are incorporated herein by this reference when he filed his petition petitioner resided in michigan petitioner owned and operated a gentlemen’s club potter’s pub inc during the tax years at issue potter’s pub was a cash-based business that derived all statutory references are to the internal_revenue_code as in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar receipts from food and drink charges run through the cash register door cover charges juke box moneys pool table receipts and moneys paid to the pub by the dancers for the privilege of dancing petitioner was the president and sole owner of potter’s pub for each year at issue he filed and signed as president a form_1120 u s_corporation income_tax return for potter’s pub those returns reported losses for and and zero taxable_income for and petitioner filed an individual_income_tax_return for each year at issue but his returns for and were untimely for petitioner’s form_1040 u s individual_income_tax_return was signed by him on date and received by respondent on date for petitioner’s form_1040 was signed by him and his return preparer on date and received by respondent on date petitioner reported on his individual returns no wages dividends or other income from potter’s pub for any of the years at issue in date irs special agents engaged in an undercover investiga- tion of potter’s pub posing as buyers interested in acquiring the business peti- tioner assured the agents that potter’s pub was much more profitable than it ap- peared he explained that he deposited in the corporate account only enough of the business revenues to cover its expenses and that he wired the balance of its revenues to his personal bank account in florida these wire transfers were structured in amounts less than dollar_figure to avoid reporting obligations by the bank to the irs in reality petitioner told the agents potter’s pub grossed more than dollar_figure million annually and he took home between dollar_figure and dollar_figure each year petitioner showed the agents clandestine sales ledgers for and that supported the gross_receipts he claimed acknowledging that it might have been unwise to maintain documentary_evidence of his skimming during a subsequent search of potter’s pub irs agents seized upwards of dollar_figure in cash and obtained the set of clandestine sales ledgers that tracked its daily receipts these ledgers confirmed that potter’s pub’s annual receipts for were vastly in excess of the amounts that petitioner had reported to the irs the difference between its actual gross_receipts and the gross_receipts reported on the company’s forms for those years exceeded dollar_figure million after the search of potter’s pub when he knew he was under criminal investigation petitioner provided his accountant additional bank account infor- mation for the tax years his accountant used this information to file amended federal_income_tax returns for those years both for potter’s pub and for federal_law requires financial institutions to report currency_transactions in excess of dollar_figure as well as multiple currency_transactions that aggregate more than dollar_figure in a single day these transactions are reported to the irs on cur- rency transaction reports see c f_r sec dollar_figure petitioner individually petitioner did not file amended returns for himself or for potter’s pub for the irs assessed additional income_tax and additions to tax on the basis of the amounts shown on the amended returns for in date petitioner was criminally charged with eight counts under sec_7206 and for making and subscribing false tax returns and for assisting in the preparation of false tax returns for himself and potter’s pub in date petitioner pleaded guilty to one count of making and subscribing a false form_1120 on behalf of potter’s pub for pursuant to his plea petitioner was sentenced to months’ prison time and supervised release for one year he was also ordered to pay restitution of dollar_figure in the factual basis for his guilty plea petitioner admitted under penalties of perjury that he willfully submitted false tax returns for potter’s pub for the tax years that he did not believe those returns to be true and correct as to every material matter and that he had falsely subscribed those returns with the specific intent to violate the law during his criminal sentencing petitioner stated i admitted i falsified my returns and so forth and it has caused me a lot of problems in date petitioner signed in his capacity as president and sole owner of potter’s pub a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment he thereby agreed that for tax years potter’s pub was liable for tax deficiencies in addition to those previously collected in excess of dollar_figure and for fraud penalties under sec_6663 in excess of dollar_figure discussion a fraud_penalty if any part of any underpayment_of_tax required to be shown on a return is due to fraud sec_6663 imposes a penalty of of the portion of the underpayment due to fraud respondent has the burden of proving fraud and he must prove it by clear_and_convincing evidence sec_7454 rule b 509_f3d_736 6th cir aff’g tcmemo_2006_69 to sustain his burden respondent must establish two elements that there was some underpayment_of_tax for each taxable_year at issue and that at least some portion of the underpayment for each year was due to fraud 81_tc_640 if a fraud_penalty is sought for multiple tax years respondent’s burden of proving fraud applies separately for each of the years vanover v commis- sioner tcmemo_2012_79 103_tcm_1418 quoting temple v commissioner tcmemo_2000_337 aff’d 62_fedappx_605 6th cir if respondent proves that a portion of an underpayment is attributable to fraud for a particular year then the entire underpayment shall be treated as attributable to fraud unless the taxpayer shows by a preponderance_of_the_evidence that some portion was not so attributable sec_6663 petitioner has conceded the first element of the fraud_penalty namely that he underpaid his individual income_tax_liability for each tax_year at issue petitioner has stipulated the amounts of unreported income determined by respondent for as well as the tax_deficiency for each year we accordingly turn to the second element of the penalty fraudulent intent fraud is intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 the existence of fraud is a ques- tion of fact to be resolved upon consideration of the entire record 69_tc_391 fraud is not to be presumed or based upon mere suspicion 92_tc_661 although petitioner stipulated the correctness of the amounts respondent determined as tax deficiencies for he contends that assessment of these amounts is barred by the three-year period of limitations in sec_6501 because we conclude that petitioner’s underpayments were due to fraud there is no period of limitations and the tax for may be assessed at any time sec_6501 respondent has advanced alternative theories of liability as to the applicable_period of limitations because we hold that all of petitioner’s under- payments were attributable to fraud we need not address these alternative arguments however because direct proof of a taxpayer’s intent is rarely available fraudulent intent may be established by circumstantial evidence 182_f3d_275 4th cir aff’g tcmemo_1996_452 respondent satisfies his burden_of_proof by showing that the taxpayer intended to evade taxes known to be owing by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes 94_tc_654 the taxpayer’s entire course of conduct may be examined to establish the requisite intent and an intent to mislead may be inferred from a pattern of conduct 394_f2d_366 5th cir aff’g tcmemo_1966_81 56_tc_213 circumstances that may indicate fraudulent intent commonly referred to as badges_of_fraud include but are not limited to understating income maintaining inadequate records giving implausible or inconsistent explanations of behavior concealing income or assets failing to cooperate with tax authorities engaging in illegal activities providing incomplete or misleading information to one’s tax preparer lack of credibility of the taxpayer’s testimony filing false documents including false income_tax returns failing to file tax returns and dealing in cash 317_us_492 morse v commissioner tcmemo_2003_ 86_tcm_673 aff’d 419_f3d_829 8th cir no single factor is dispositive however the existence of several factors is persuasive circumstantial evidence of fraud vanover v commissioner t c m cch pincite1 some factors have no application here for example because this case was submitted fully stipulated petitioner had no occasion to testify and his credibility cannot be evaluated other factors may be regarded as neutral after thorough review of the record we conclude on balance that the badges_of_fraud overwhelmingly demonstrate that petitioner acted with fraudulent intent for each tax_year at issue understating income a pattern of substantially underreporting income for multiple years is strong evidence of fraud particularly if the understatements are not satisfactorily explained vanover v commissioner t c m cch pincite petitioner admitted in his guilty plea that he substantially underreported the income of potter’s pub for he underreported this income both to evade the corporate-level income_tax and to conceal the fact that he was skimming hundreds of thousands of dollars of corporate income annually into his personal bank account petitioner has likewise stipulated that for each year at issue he substantially underreported his own income on his form sec_1040 petitioner reported no income whatsoever from potters’s pub for these years by omitting the income he skimmed from potter’s pub and reporting no dividends wages or other income from his business petitioner substantially understated his income for each year at issue he has not provided a satisfactory explanation of the understatements rather petitioner has acknowledged that he intentionally underreported his income this factor weighs heavily in favor of finding fraudulent intent maintaining inadequate records fraudulent intent can be inferred from a failure to maintain adequate books_and_records including the maintenance of false books_and_records see ark oil gas inc v commissioner tcmemo_1994_497 68_tcm_887 the records that petitioner maintained for himself and potter’s pub were both on audit respondent determined no deficiency for on the basis of peti- tioner’s amended return and smaller deficiencies for and on the basis of petitioner’s amended returns for those years in ascertaining whether petitioner had fraudulent intent however we consider his behavior when he filed his original returns see vanover v commissioner t c m cch pincite petitioner’s original returns substantially understated his income for all four years inadequate and fraudulent petitioner kept two sets of books including clandestine sales ledgers designed to hide corporate income and conceal the fact that he was skimming massive amounts of cash into his personal bank account this double bookkeeping provides clear circumstantial evidence of fraudulent intent see spies u s pincite medlin v commissioner tcmemo_2003_ aff’d 138_fedappx_298 11th cir concealing income or assets a willful_attempt_to_evade_tax may be inferred from a taxpayer’s concealment of income or assets spies u s pincite petitioner concealed potter’s pub’s income by maintaining two sets of books he concealed his own income which he skimmed from potter’s pub by wiring cash to his personal bank account the amounts he wired were kept below dollar_figure in order to avoid bank reporting to the irs this pattern of structuring bank_deposits is clearly emblematic of an intent to conceal income see mcclellan v commissioner tcmemo_2013_251 at by systematically manipulating both his business and personal income petitioner was able to accumulate substantial assets including cash that he likewise concealed providing incomplete or misleading information evidence that a taxpayer provided incomplete or misleading information to his return preparer is further circumstantial evidence of fraud morse v commissioner f 3d pincite vanover v commissioner t c m cch pincite a taxpayer acts fraudulently when he conceals income from his return preparer see 781_f2d_1566 11th cir aff’g tcmemo_1985_63 petitioner provided his accountant with an initial set of books_and_records that was used to prepare false individual and corporate tax returns for each tax_year at issue petitioner concealed from his accountant the secret sales ledgers that recorded potter’s pub’s actual gross_receipts petitioner stipulated that at the time he subscribed or assisted in the preparation of his personal federal_income_tax returns for the years at issue he knew that potter’s pub inc was not reporting all of its gross revenues after the search of his establishment petitioner provided his accountant with bank records that were used to prepare and file amended tax returns for once a fraudulent return has been submitted however subsequent conduct such as filing amended returns does not purge the original fraudulent conduct 464_us_386 thus petitioner’s initial acts of supplying false records to his return preparer for constitute clear evidence of his fraudulent intent filing false income_tax returns petitioner has stipulated that the income reported on his individual income_tax returns for was understated this is primarily because petitioner did not report any dividend wage or other income from potter’s pub on his individual returns even though he knew large amounts of such income existed he thus filed a false individual_income_tax_return for each year petitioner also filed a false corporate tax_return for each year petitioner pleaded guilty under sec_7206 to one count of filing a false income_tax return on behalf of potter’s pub for in his plea agreement he admitted that he likewise filed false income_tax returns on behalf of potter’s pub for petitioner was the sole owner of potter’s pub and thus the sole beneficiary of its income as its president he exercised complete control_over it by filing false returns for potter’s pub petitioner attempted to conceal the fact that he was weekly skimming thousands of dollars from his business considering the overall pattern of petitioner’s behavior his filing of false returns for potter’s pub furnishes additional circumstantial evidence of fraudulent intent with respect to his individual returns for these years extensive dealings in cash extensive dealings in cash are a badge of fraud because they are indicative of a taxpayer’s attempt to conceal income and avoid scrutiny of his finances see evans v commissioner tcmemo_2010_199 100_tcm_215 aff’d 507_fedappx_645 9th cir fraudulent intent may be inferred when a taxpayer handles his affairs in a manner designed to avoid making the records usual in transactions of the kind spies u s pincite as a gentlemen’s club petitioner’s business was a cash-based operation its sales receipts were derived principally from food and drink charges run through the cash register door cover charges juke box moneys pool table receipts and moneys paid to him by the dancers for the privilege of dancing petitioner admitted that he weekly wired large amounts of this cash to his personal bank ac- count in florida these wire transfers were invariably made in amounts less than dollar_figure in order to avoid detection during the search of potter’s pub federal agents seized more than dollar_figure in cash from the premises although conducting a cash business does not necessarily prove fraud w hen coupled with attempts to conceal transactions or avoid the requirement of reporting cash transactions it becomes more probative valbrun v commissioner tcmemo_2004_242 88_tcm_385 petitioner contends that he lacked fraudulent intent because he is uneducated and unsophisticated and had to hire tax professionals to file his personal and corporate tax returns petitioner’s lack of education and sophistication is irrelevant in this context the tax laws he violated are not esoteric petitioner knowingly concealed more than dollar_figure million in business gross_receipts in an effort to evade tax he knew to be owing he was sophisticated enough to structure his wire transfers in amounts under dollar_figure in the hope of escaping bank reporting to the irs and he knowingly failed to provide his tax professional with the clandestine sales ledgers that he personally prepared and which he knew recorded the actual receipts of his business petitioner asserts that he went to extraordinary lengths to cooperate with the government but he began to cooperate only after he knew that the jig was up it was only after the search of his business turned up the illicit sales ledgers and dollar_figure in unexplained cash that petitioner provided his accountant with the books_and_records needed to prepare amended returns these efforts may have helped petitioner in his negotiations with the department of justice in his criminal tax case but they do not purge the fraudulent intent that accompanied the original filing of his false individual tax returns for finally petitioner contends that restitution payments he has made to the united_states must be credited against any_tax deficiencies and penalties sustained in this case according to petitioner respondent received dollar_figure from the sale of his new orleans residence and approximately dollar_figure from the sale of potter’s pub he contends that he has never received an accounting of his restitution payments the amounts of restitution if any that petitioner made after filing his original tax returns have no bearing on the issues currently before the court-- namely the tax deficiencies and penalties for which petitioner is liable for the tax years that is not to say that petitioner will not receive credit when respondent proceeds to collect the tax_liabilities sustained in this case for any restitution payments he has made that have not been previously accounted for petitioner errs in relying on avenell v commissioner tcmemo_2012_ 103_tcm_1180 in that case the taxpayer deposited payments due his corporation into his personal bank account in concluding that the commissioner failed to prove fraud by clear_and_convincing evidence we relied on the taxpayer’s cooperation with authorities including his voluntary disclosure of an offshore bank account and his credible testimony that his actions stemmed not from an intent to evade tax but from an intent to shield his company’s assets from judgment collection see id t c m cch pincite2 but such collection matters are generally not within our jurisdiction in a deficiency proceeding commenced under sec_6213 see abdallah v commissioner tcmemo_2013_279 at b sec_6651 additions to tax respondent assessed late-filing additions to tax under sec_6651 for and petitioner’s form sec_1040 for both years were indisputably filed late he did not file hi sec_2002 return until date and he did not file his return until date petitioner in his briefs did not address the late-filing additions to tax and we deem this issue conceded see eg gmelin v commissioner tcmemo_1988_338 55_tcm_1410 ndollar_figure finding one of the commissioner’s arguments to have been abandoned when he failed to address it on brief aff’d without published opinion 891_f2d_280 3d cir c conclusion for the reasons set forth above we conclude that respondent has established by clear_and_convincing evidence that petitioner’s underpayments of tax were attributable to fraud for the taxable years petitioner has failed to submit credible_evidence showing that any portions of these underpayments were not due to fraud accordingly we hold that petitioner is liable for the tax deficiencies and sec_6663 civil_fraud penalties for and for the sec_6651 late-filing additions to tax for and to reflect the foregoing decision will be entered for respondent
